Citation Nr: 0026983	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder with associated tachycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to July 
1977.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO denied entitlement to service 
connection for a psychiatric disorder, claimed as bipolar 
disorder with associated tachycardia.

In June 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as bipolar disorder with 
tachycardia, is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as bipolar disorder with 
tachycardia, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A private hospitalization summary report shows the veteran 
was hospitalized from July 1973 to September 1973 with a 
final diagnosis of adjustment reaction of adolescence and 
family discord.  An October 1973 letter from the treating 
private physician indicated the veteran had been treated with 
different forms of therapy and upon discharge significant 
improvement had been shown with a future prognosis that was 
"extremely good."

The service medical records do not contain an entrance 
examination.

In January 1975 the veteran was referred for an evaluation 
because of hyperventilation.  He reported he had been 
hospitalized previously for a "nervous breakdown."  The 
examiner noted he was well oriented with good associations.  
As to an impression, the examiner stated, "None 
diagnostically."

In February 1976 the veteran was seen with complaints of 
weakness and dizziness for the past two weeks.  He stated he 
hyperventilated all the time.  The assessment was anxiety 
with hyperventilation.

The July 1977 report of general medical examination for 
separation from service shows the clinical evaluation of the 
psychiatric system was normal.

Private medical records dated from July 1997 to March 1998 
show the veteran was receiving treatment, but no diagnosis is 
shown.

In June 1999 the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
asserted that he was seeking service connection for bipolar 
disorder with tachycardia on an aggravated basis, stating 
that he had a pre-existing psychiatric disorder, which was 
aggravated during military service.

The veteran testified he was treated for a psychiatric 
disorder right after he got out of service when he was 
incarcerated.  He noted his criminal history was "bipolar 
related," as his thoughts were "screwed up."  He stated 
that when he was removed from his support system, which was 
his family, and placed into service, he had tried to do his 
best, but that his bipolar disorder would come out and he 
would get drunk or exhibit bad behavior.  He testified that 
service had aggravated his pre-existing psychiatric disorder.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has emphasized that VA's burden of proof for rebutting 
the presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  

In that decision, the Court noted that the word 
"unmistakable means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable."  Id. at 258 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999); 
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991)..

Under section 3.306 of title 38 of the United States Code, it 
states that clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (1999).

That section also states the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  Id.

Further, due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service.  The 
development of symptomatic manifestations of a pre-existing 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  Id.


Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993) citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder with tachycardia must be denied 
as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The Board notes that although there was no entrance 
examination, which found a pre-existing psychiatric disorder, 
the 1973 private medical records, which clearly pre-date the 
veteran's entrance into service, establish by clear and 
unmistakable evidence that the veteran had a pre-existing 
psychiatric disorder of adjustment reaction of adolescence.  
Moreover, the veteran himself as well as his representative 
have conceded that his psychiatric disorder pre-existed his 
active service as it is their argument that such pre-existing 
disorder was aggravated by service.  Thus, the Board 
concludes that the presumption of soundness at service 
entrance is clearly rebutted, and thus does not initially 
attach in this case.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); 38 C.F.R. § 3.304.




A review of the service medical records shows that the 
veteran complained of hyperventilation.  When first 
evaluated, the examiner determined there was no psychiatric 
diagnosis.  When evaluated in February 1976, the examiner 
entered a diagnosis of anxiety with hyperventilation.  
However, upon separation, the psychiatric evaluation was 
normal.

The Board notes that the question of aggravation is a medical 
one and to well ground the claim, there must be competent 
medical evidence.  As stated above, once an injury or disease 
is shown to have pre-existed service, it will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.

In the veteran's case, the psychiatric evaluation was 
reported as normal at separation from service.  Therefore, 
the veteran's pre-existing psychiatric disorder of adjustment 
reaction of adolescence underwent no increase in severity 
during service and thus on the basis of all the evidence of 
record, aggravation may not be presumed.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The Board notes that the veteran was diagnosed with anxiety 
while in service; however, as stated above, a temporary or 
intermittent flare-up of a pre-existing disease or injury 
will not be considered as being aggravated in service, unless 
the underlying condition is worsened.  Jensen, 4 Vet. App. at 
306-07.  Here, at separation from service, there was no 
psychiatric abnormality, and thus the diagnosis of anxiety 
was a temporary or intermittent flare-up.

Without competent evidence that the veteran's preexisting 
diagnosis of adjustment reaction of adolescence underwent 
aggravation beyond the normal progression of the disease 
process during service, the claim is not well grounded.  See 
Caluza, 7 Vet. App. 498.  

In this regard, the Board notes that the evidentiary record 
is totally devoid of any competent medical evidence or 
authority, VA or non-VA, specifically finding that the 
veteran's preexisting psychiatric disorder was aggravated by 
his service.  As such, aggravation may not be conceded.  
38 C.F.R. § 1153; 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if there is an 
increase in severity during service).

The Board notes that at the June 1999 RO hearing, the veteran 
asked that the Hearing Officer obtain records, which he felt 
would substantiate his claim.  The veteran submitted several 
VA Form 21-4142s, Authorization for Release of Information, 
for the RO to obtain these private medical records.  The 
record reflects the RO sent out requests for medical evidence 
in July 1999.  One of the letters was returned as 
undeliverable.  The RO then wrote to the veteran and informed 
him that the request for information from this facility had 
been returned because of an insufficient address and asked 
him to provide a complete address.  The letter sent to the 
veteran to the address shown of record at that time was 
returned to the RO.

In a May 2000 supplemental statement of the case, which was 
sent to the most recent address of record, the RO informed 
the veteran that he had failed to provide the RO with a 
complete address.  The veteran has not responded to the 
supplemental statement of the case.  Additionally, the RO has 
attempted without success to obtain the veteran's service 
personnel records.  The veteran informed the Hearing Officer 
that he had not received any treatment at a VA facility.  The 
Board finds that VA has made every attempt to assist the 
veteran in obtaining evidence to support his claim.

In summary, the veteran has not brought forth evidence that 
the pre-existing psychiatric disorder of adjustment reaction 
of adolescence was aggravated during military service.


Although the veteran and his representative have asserted 
that the veteran's pre-existing psychiatric disorder was 
aggravated in service, they do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology, much less aggravation of a 
psychiatric disability.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

The Board notes there is no evidence that any chronic 
disease, such as bipolar disorder, was shown in service or 
during an applicable presumption period.  Additionally, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusion as to whether or not the 
veteran's pre-existing psychiatric disorder of adjustment 
reaction of adolescence was aggravated during military 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in January 1999 and a 
supplemental statement of the case in May 2000.  
Additionally, the Board has described the measures that the 
RO took to obtain evidence that the veteran asserted was 
pertinent to his claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been fulfilled.  


See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his/her claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a psychiatric disorder, claimed as bipolar disorder with 
tachycardia, is not well grounded, the doctrine of reasonable 
doubt has no application to this claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder with tachycardia, the appeal is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

